Harleysville Insurance Companies 355 Maple Avenue Harleysville, PA 19438 June 24, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet,NE Washington,DC20549 Attention: Jim B. Rosenberg Senior Assistant Chief Accountant Re: Harleysville Group Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 4, 2011 File No. 000-14697 Dear Mr. Rosenberg: We respectfully request an extension to respond to the June 21, 2011 comment letter regarding the Harleysville Group Inc. Form 10-K. Due to vacation schedules, we are asking that our response be extended to July 8, 2011, as this is only a couple days beyond the ten business day request.Please note that we expect no problem in completing a satisfactory response. We thank you in advance for this consideration. Very truly yours, /s/ARTHUR E. CHANDLER Arthur E. Chandler Senior Vice President and Chief Financial Officer cc: Dana Hartz, SEC Staff Accountant Melissa N. Rocha, Accounting Branch Chief Robert A. Kauffman, Senior Vice President, Secretary, General Counsel and Chief Governance Officer – Harleysville Insurance Companies Mary Mullany – Ballard Spahr Andrews & Ingersoll, LLP
